        Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 1 of 23



              IN THE UNITED STATES COURT OF FEDERAL CLAIMS

L. KEVIN ARNOLD

and

RALPH FULVIO

and

DAVID KIRSH

and

MARTIN LEE

and

MARK MUNOZ

and

MATTHEW PERRY

and
                                               No.: 19-59-PEC
ROBERT RIGGS

and

AARON SAVAGE                                   Judge Patricia E. Campbell Smith

and

JENNIFER TAYLOR

      Plaintiffs,

v.

THE UNITED STATES

      Defendant.
         Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 2 of 23



          FIRST AMENDED COMPLAINT AND REQUEST TO PROCEED AS A
              COLLECTIVE ACTION PURSUANT TO 29 U.S.C. § 216(b)

       The Plaintiffs, L. Kevin Arnold, Ralph Fulvio, David Kirsh, Martin Lee, Mark Munoz,

Matthew Perry, Robert Riggs, Aaron Savage, and Jennifer Taylor, on their own behalf and on the

behalf of all others similarly situated, by and through their undersigned counsel, hereby file this

Complaint against Defendant, the United States of America, to redress actions and omissions

taken by Defendant in violation of the Fair Labor Standards Act (the “FLSA”), 29 U.S.C. § 201

et seq., 29 U.S.C § 216(b). Plaintiffs seek a declaratory judgment, backpay and other relief

pursuant to 29 U.S.C. § 216; 28 U.S.C §1346(a)(2); 28 U.S.C. §§ 1491, 2201, 2202.

                                 JURISDICTION AND VENUE

   1. This Court has jurisdiction over Plaintiffs’ claims pursuant to 29 U.S.C. § 201, et. seq.,

       29 U.S.C. § 216, 28 U.S.C. § 1331 and 28 U.S.C. § 1337.

   2. Venue is proper pursuant to 28 U.S.C. § 1491.

                                            PARTIES

   1. Plaintiffs, and all others similarly situated, at all times relevant hereto were each an

       “employee” as defined by 29 U.S.C. § 203(e).

   2. Plaintiffs are current employees of the Agencies of the United States of America.

   3. Plaintiff L. Kevin Arnold is employed by the U.S. Forest Service and works in Choteau,

       Montana as a GL-1801 Law Enforcement Officer. He is classified as FLSA non-exempt

       and has performed work for the Agency at some time from December 22, 2018, until the

       present and continuing, without receiving minimum wage compensation and/or overtime

       compensation pursuant to the FLSA. He is a member of the National Federation of

       Federal Employees, International Association of Machinists (“NFFE”).




                                                 2
     Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 3 of 23



4. Plaintiff Ralph Fulvio is employed by the Federal Aviation Administration, and works at

   the Atlanta Air Traffic Control Center as a FV-2101 Airway Transportation Systems

   Technician. He is classified as FLSA non-exempt and has performed work for the

   Agency at some time from December 22, 2018, until the present and continuing, without

   receiving minimum wage and/or overtime compensation pursuant to the FLSA. He is a

   member of the Professional Aviation Safety Specialists, AFL-CIO (“PASS”).

5. Plaintiff David Kirsh is employed by the Federal Aviation Administration, and works at

   the Atlanta Air Traffic Control Center as a FV-2101 Airway Transportation Systems

   Technician. He is classified as FLSA non-exempt and has performed work for the

   Agency at some time from December 22, 2018, until the present and continuing, without

   receiving minimum wage and/or overtime compensation pursuant to the FLSA. He is a

   member of the Professional Aviation Safety Specialists, AFL-CIO (“PASS”).

6. Plaintiff Martin Lee is employed by the National Oceanic and Atmospheric

   Administration, National Weather Service, and works at the Weather Forecast Office in

   Duluth, Minnesota as a GS-0856 Electronics Technician. He is classified as FLSA non-

   exempt and has performed work for the Agency at some time from December 22, 2018,

   until the present and continuing, without receiving minimum wage and/or overtime

   compensation pursuant to the FLSA. He is a member of the National Weather Service

   Employees Organization (“NWSEO”).

7. Plaintiff Mark Munoz is employed by the U.S. Forest Service and works at the Waterman

   Canyon Station in San Bernardino, California as a GS-462 Supervisory Fire Engine

   Operator. He is classified as FLSA non-exempt and has performed work for the Agency

   at some time from December 22, 2018, until the present and continuing, without



                                           3
     Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 4 of 23



   receiving minimum wage compensation and/or overtime compensation pursuant to the

   FLSA. He is a member of the National Federation of Federal Employees, International

   Association of Machinists (“NFFE”).

8. Plaintiff Matthew Perry is employed by the Federal Aviation Administration and works at

   the Washington Air Route Traffic Control Center as a GS-2154 Air Traffic Assistant. He

   is classified as FLSA non-exempt and has performed work for the Agency at some time

   from December 22, 2018, until the present and continuing, without receiving minimum

   wage compensation and/or overtime compensation pursuant to the FLSA. He is a

   member of the National Association of Government Employees (“NAGE”).

9. Plaintiff Robert Riggs is employed by the Federal Aviation Administration, and works at

   the Kansas City Air Route Traffic Control Center as a FV-2101 Airway Transportation

   Systems Technician. He is classified as FLSA non-exempt and has performed work for

   the Agency at some time from December 22, 2018, until the present and continuing,

   without receiving minimum wage and/or overtime compensation pursuant to the FLSA.

   He is a member of the Professional Aviation Safety Specialists, AFL-CIO (“PASS”).

10. Plaintiff Aaron Savage is employed by the National Oceanic and Atmospheric

   Administration and works at the National Environmental Satellite, Data, and Information

   Service’s Command and Data Acquisition Station on Wallops Island, Virginia as a GS-

   0856 Lead Electronics Technician where he tracks and commands the nation’s weather

   satellites. He is classified as FLSA non-exempt and has performed work for the Agency

   at some time from December 22, 2018, until the present and continuing, without

   receiving either minimum wage compensation and/or overtime wages pursuant to the




                                           4
      Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 5 of 23



   FLSA. He is a member of the National Weather Service Employees Organization

   (“NWSEO”).

11. Plaintiff Jennifer Taylor is employed by the U.S. Forest Service and works in Helena,

   Montana as a GL-1801 Law Enforcement Officer. She is classified as FLSA non-exempt

   and has performed work for the Agency at some time from December 22, 2018, until the

   present and continuing, without receiving minimum wage compensation and/or overtime

   compensation pursuant to the FLSA. She is a member of the National Federation of

   Federal Employees, International Association of Machinists (“NFFE”).

12. Plaintiffs, and all others similarly situated, have been designated as excepted employees

   and have performed work for their respective Federal agencies at some time since

   December 22, 2018 until the present and continuing without receiving timely payment of

   minimum wage and/or overtimes wages for such work performed on the next regularly

   scheduled payday.

13. The potential class is comprised of Plaintiffs and all similarly situated employees who are

   FLSA non-exempt and were designated as excepted service who have performed work

   for Defendant at some time since December 22, 2018 until the present and continuing

   without receiving timely payment of minimum wage and/or overtimes wages for such

   work performed on the next regularly scheduled payday.

14. Pursuant to 29 U.S.C. § 216(b), the Plaintiffs have all provided their written consent

   (attached hereto) to be named party Plaintiffs in this matter.

15. Defendant at all times relevant hereto was an “employer” as defined by 29 U.S.C.

   §203(d).




                                             5
     Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 6 of 23



                                         FACTS

16. Due to a lapse in government funding, a partial shutdown of the United States

   government began effective December 22, 2018.

17. This partial shutdown has impacted several Defendant Federal agencies’ abilities to

   conduct their respective missions and provide their necessary services to the American

   people.

18. Plaintiffs have been designated as “excepted employees” pursuant to 31 U.S.C. § 1342,

   the Antideficiency Act (“ADA”), and applicable guidance from the U.S. Office of

   Personnel Management (“OPM”).

19. Pursuant to the ADA and OPM guidance, excepted employees are required to work,

   without pay, during a lapse in appropriated funding if their Agency determines that their

   duties meet certain requirements.

20. Despite the partial shutdown, employees designated by Defendant as excepted have been

   and continue to be required to perform their duties without receiving their appropriate

   overtime and minimum wage pursuant to 29 U.S.C. § 201, et. seq., the Fair Labor

   Standards Act (“FLSA”).

21. The FLSA and supporting case law require the Defendant to provide to those employees

   covered by the Act timely payments of overtime pay and minimum wages.

22. Plaintiffs, and all others similarly situated, have been designated as excepted employees

   and have performed work for their respective Federal agencies at some time since

   December 22, 2018, until the present and continuing, without receiving timely payment

   of minimum wages and/or overtimes wages, for such work performed, on the next

   regularly scheduled payday.



                                             6
      Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 7 of 23



23. By failing to pay Plaintiffs and all others similarly situated, Defendant has violated the

   minimum wage and/or overtime provisions of the FLSA.

24. By failing to pay Plaintiffs and all others similarly situated, Defendant is liable for

   liquidated damages under the FLSA.

25. Because it is unknown when the partial shutdown will end, it is unknown when the

   Plaintiffs will be paid for the work that they performed during the partial shutdown.

26. It has been reported that President Trump has explicitly suggested that the partial

   shutdown could last for “months or even years.”

   https://www.nytimes.com/2019/01/04/us/politics/democrats-trump-meeting-government-

   shutdown.html

                   COLLECTIVE ACTION ALLEGATIONS

27. As it did with the party Plaintiffs, Defendant failed to pay overtime or minimum wage

   compensation pursuant to the FLSA on their regularly scheduled payday to all FLSA

   non-exempt, excepted employees who have performed work for their respective

   agencies at some time from December 22, 2018 until the present and continuing.

28. These employees have suffered the same harm as a result of the Defendant’s actions

   and omissions as the harm suffered by the party Plaintiffs and are entitled to the same

   relief.

29. The minimum wages and/or overtime pay owed to the party Plaintiffs and all

   similarly situated FLSA non-exempt, excepted employees who have performed work

   for their respective agencies at some time from December 22, 2018 until the present

   and continuing can be easily calculated using the Defendant’s payroll data and

   records.



                                              7
      Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 8 of 23



30. The amount of liquidated damages due to party Plaintiffs and all other similarly

   situated FLSA non-exempt, excepted employees who have performed work for their

   respective agencies at some time from December 22, 2018 until the present and

   continuing can be easily calculated using Defendant’s payroll and data records.

31. Upon information and belief, hundreds of thousands of employees, many of whom are

   members of NFFE, NAGE, NWSEO, and PASS who are similarly situated to the party

   Plaintiffs, have not received overtime or minimum wage compensation pursuant to the

   FLSA on their regularly scheduled payday. A 29 U.S.C. § 216(b) collective action

   would be the most efficient way to resolve these employees’ FLSA claims, which

   involve identical questions of law and fact.

32. Defendant has the ability to communicate with potential opt-in employees via its

   personnel records and electronic mail system.

                                 CAUSES OF ACTION

                          COUNT I
CLAIM FOR FAILURE TO PAY MINIMUM WAGE PURSUANT TO THE FLSA

33. Plaintiffs and all others similarly situated hereby re-allege and incorporate each of the

   preceding paragraphs as if fully set-forth herein.

34. Plaintiffs and all others similarly situated have performed work for Defendant at some

   time since December 22, 2018, continuing to the present, without receiving any minimum

   wage for such work performed.

35. Plaintiffs and all others similarly situated are entitled to FLSA mandated compensation

   for time spent committed to Defendant in the discharge of their job duties.

36. Defendant has not paid Plaintiffs and all others similarly situated their minimum wages

   as mandated by the FLSA.

                                              8
      Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 9 of 23



37. Defendant’s FLSA violations are of an ongoing and continuous nature.

38. There is no expected end date to Defendant’s violations.

39. Defendant cannot demonstrate good faith and reasonable grounds for believing its failure

   to pay minimum wage did not violate the FLSA.

40. Defendant has knowledge that it has been held liable for similar violations of the FLSA

   based on its past actions and/or omissions that are identical to the violations, actions

   and/or omissions alleged herein.

41. Defendant has not satisfied the conditions under which late payment of minimum wage is

   permissible.

42. Defendant cannot avoid liability for liquidated damages because it cannot show its failure

   was due to an event wholly beyond the control of Federal agencies.

43. Plaintiffs and all others similarly situated have suffered pecuniary losses and are entitled

   to full recovery pursuant to the FLSA.


                           COUNT II
    CLAIM FOR FAILURE TO PAY OVERTIME PURSUANT TO THE FLSA

44. Plaintiffs and all others similarly situated hereby re-allege and incorporate each of the

   preceding paragraphs as if fully set-forth herein.

45. Plaintiffs and all others similarly situated have performed work for Defendant at some

   time since December 22, 2018, continuing to the present, without receiving overtimes

   wages for such work performed.

46. Plaintiffs and all others similarly situated are entitled to FLSA mandated overtime

   compensation for time spent committed to Defendant in the discharge of their job duties.




                                              9
         Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 10 of 23



    47. Defendant has not paid Plaintiffs and all others similarly situated their overtime wages as

        mandated by the FLSA.

    48. Defendant’s FLSA violations are of an ongoing and continuous nature.

    49. There is no expected end date to Defendant’s violations.

    50. Defendant cannot demonstrate good faith and reasonable grounds for believing its failure

        to pay overtime wages did not violate the FLSA.

    51. Defendant has knowledge that it has been held liable for similar violations of the FLSA

        based on its past actions and/or omissions that are identical to the violations, actions

        and/or omissions alleged herein.

    52. Defendant has not satisfied the conditions under which late payment of overtime wages is

        permissible.

    53. Defendant cannot avoid liability for liquidated damages because it cannot show its failure

        was due to an event wholly beyond the control of Federal agencies.

    54. Plaintiffs and all others similarly situated have suffered pecuniary losses and are entitled

        to full recovery pursuant to the FLSA.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that this Court enter judgment in favor of Plaintiffs, and

all those similarly situated, and that this Court:

        a) Certify this FLSA collective action pursuant to 29 U.S.C.§ 216(b).

        b) Order Defendant to issue notice to all FLSA non-exempt, excepted persons who have

            worked for Defendant and did not receive timely pay, informing such persons of their

            rights to participate in this action;




                                                     10
 Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 11 of 23



c) Declare that the Defendant has been and continues to be in violation of said

   provisions by failing to pay such compensation as required by the FLSA;

d) Order that Plaintiffs, including named and opt-in, shall receive overtime

   compensation and minimum wage compensation pursuant to the FLSA for all hours

   worked without proper compensation;

e) Order Defendant to pay to all named and opt-in Plaintiffs liquidated damages in an

   amount equal to the amounts which were not timely paid pursuant to the FLSA;

f) Award to all named and opt-in Plaintiffs such other compensation and benefits to

   which they may be entitled as a result of the unlawful practices and policies of

   Defendant;

g) Enjoin Defendant from failing to pay overtime and minimum wage compensation

   pursuant to the FLSA to all named and opt-in Plaintiffs;

h) Award all named and opt-in Plaintiffs their costs of suit;

i) Award all named and opt-in Plaintiffs reasonable attorney’s fees and expenses; and

j) Grant such other and further relief as this Court deems to be appropriate and just.



                                             Respectfully submitted,


                                             _/s/_JACOB Y. STATMAN
                                             Jacob Y. Statman, Esq.
                                             Snider & Associates, LLC
                                             600 Reisterstown Road; 7th Floor
                                             Baltimore, Maryland 21208
                                             Phone: (410) 653-9060
                                             Fax: (410) 653-9061
                                             Email: jstatman@sniderlaw.com

                                             Counsel of Record for Plaintiffs



                                        11
Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 12 of 23




                                   Michael J. Snider, Esq.
                                   Keith A. Kauffman, Esq.
                                   Jason I. Weisbrot, Esq.
                                   Snider & Associates, LLC
                                   600 Reisterstown Road; 7th Floor
                                   Baltimore, Maryland 21208
                                   Phone: (410) 653-9060
                                   Fax: (410) 653-9061
                                   Email: m@sniderlaw.com
                                           k@sniderlaw.com
                                           jason@sniderlaw.com

                                   Of Counsel for Plaintiffs


                                   Jefferson Friday, Esq.
                                   General Counsel
                                   National Federation of Federal
                                   Employees, IAMAW, AFL-CIO
                                   1225 New York Ave., Suite 450
                                   Washington, D.C. 20005
                                   Phone: 202-216-4457
                                   Email: jfriday@nffe.org

                                   Of Counsel for Plaintiffs

                                   Richard J. Hirn
                                   General Counsel
                                   National Weather Service Employees
                                   Organization
                                   5335 Wisconsin Ave N.W.; Suite 440
                                   Washington, DC 20015
                                   Phone: 202-274-1812
                                   Email: richard@hirnlaw.com

                                   Of Counsel for Plaintiffs

                                   Mark Schneider, Esq.
                                   General Counsel
                                   International Association of Aerospace
                                   Workers, AFL-CIO
                                   9000 Machinists Place
                                   Upper Marlboro, Maryland 20772
                                   Phone: 301-967-4510
                                   Email: mschneider@iamaw.org

                              12
Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 13 of 23




                                    Of Counsel for Plaintiffs

                                    Sarah Suszczyk, Esq.
                                    Deputy General Counsel
                                    National Association of Government
                                    Employees
                                    1020 N. Fairfax Street, Suite 200
                                    Alexandria, Virginia 22314
                                    Tel: 703-519-0300
                                    Email: ssuszczyk@nage.org

                                    Of Counsel for Plaintiffs


                                    Dennie Rose, Esq., General Counsel
                                    Stefan P. Sutich, Esq., Deputy General
                                    Counsel
                                    Professional Aviation Safety Specialists,
                                    AFL-CIO
                                    1200 G Street, NW, Suite 750
                                    Washington D.C. 20005
                                    Phone: 202-293-7277
                                    Fax: 202-293-7727
                                    Email: drose@passnational.org
                                           ssutich@passnational.org

                                   Of Counsel for Plaintiffs




                              13
         Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 14 of 23




                                 CERTIFICATE OF SERVCE

       I hereby certify that on this 11th day of January, 2019, a copy of the foregoing First

Amended Complaint and Request to Proceed as a Collective Action Pursuant to 29 U.S.C.

§216(b) was filed with the Clerk of Court via the CM/ECF filings system. Copies were also sent

via electronic mail to counsel of record for related cases: Gregory O’Duden, Esq. (Avalos et al. v.

United States, 19-48C-PEC) and Heidi Burakiewicz, Esq. (Tarovisky et al. v. United States, 19-

4C-PEC). Pursuant to the Rules of the United States Court of Federal Claims, the Clerk of Court

will serve the Defendant, United States.



                                                     _/s/_JACOB Y. STATMAN
                                                     Jacob Y. Statman, Esq.
                                                     Snider & Associates, LLC
                                                     600 Reisterstown Road; 7th Floor
                                                     Baltimore, Maryland 21208
                                                     Phone: (410) 653-9060
                                                     Fax: (410) 653-9061
                                                     Email: jstatman@sniderlaw.com

                                                     Counsel of Record for Plaintiffs




                                                14
Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 15 of 23
Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 16 of 23
Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 17 of 23
Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 18 of 23
Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 19 of 23
Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 20 of 23
Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 21 of 23
Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 22 of 23
Case 1:19-cv-00059-PEC Document 6 Filed 01/15/19 Page 23 of 23
